Citation Nr: 1107826	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1967 to April 1969 
and October 1980 to May 1984, with additional periods of active 
duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied service connection for pulmonary fibrosis as a 
result of asbestos exposure.  In June 2008, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
March 2009.

In January 2011, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for pulmonary fibrosis, to 
include as due to asbestos exposure.

The Veteran claims that his currently diagnosed pulmonary 
fibrosis is due to asbestos exposure while serving aboard naval 
vessels.  Thus, he believes that service connection is warranted.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this case, the Board finds that further development is 
warranted to determine whether the Veteran was exposed to 
asbestos in service and, if so, whether his currently diagnosed 
pulmonary fibrosis is due to such exposure.  Therefore, on 
remand, the AMC must attempt to verify whether the Veteran was 
exposed to asbestos in service.

Additionally, the Board finds the VA examinations of record, 
dated in May 2008 and September 2009 (with a February 2010 
addendum opinion), are not adequate to decide the claim.  The 
May 2008 VA-QTC examiner did not provide an opinion regarding the 
etiology of the Veteran's pulmonary fibrosis.  Additionally, the 
September 2009 VA examiner's opinion, with February 2010 
addendum, did not provide a sufficient rationale for the 
conclusion that the Veteran's pulmonary fibrosis is not related 
to asbestos exposure in service.  As such, the May 2008 and 
September 2009, with February 2010 addendum, medical opinions are 
not adequate to render a decision on entitlement to service 
connection for pulmonary fibrosis.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  In light of the deficiencies in the VA 
examination reports of record, the Veteran's claim of entitlement 
to service connection for pulmonary fibrosis, to include as due 
to asbestos exposure, must be remanded for a new VA examination 
and nexus opinion.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Copies of VA treatment records from the 
Muskogee VA Medical Center, covering the 
period from November 2010, to the present, 
should be obtained and added to the claims 
folder.

2.  Request the service department, the 
National Personnel Records Center, or any 
other appropriate organization having access 
to historical information regarding in-
service asbestos exposure provide any 
relevant evidence or information as to 
whether the Veteran may have been exposed to 
asbestos while serving aboard naval vessels, 
in his duties as a radarman and engine 
equipment repairman.  Any records obtained 
should be associated with the claims file.  
If no such records are available, this should 
be indicated in the claims file.  All 
procedures and protocols identified in the 
MR21-1 MR should be followed.

3.  The Veteran must be scheduled for a VA 
examination with an appropriate examiner, who 
has not previously examined him, if possible, 
to determine the nature and etiology of his 
pulmonary fibrosis.  The examiner must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination, 
including the AMC's determination regarding 
asbestos exposure.  This must be noted in the 
examination report.

The examiner must state whether the Veteran's 
currently diagnosed pulmonary fibrosis was 
caused or aggravated (permanently increased 
in severity beyond the natural progression of 
the disorder) by a disease or injury in 
service, including any in-service asbestos 
exposure identified by the AMC.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other development as may be indicated by 
any response 


received as a consequence of the action taken 
in the paragraphs above, the claim of 
entitlement to service connection for 
pulmonary fibrosis, to include as due to 
asbestos exposure, should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).



